Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment is again made of applicant's claim for foreign priority based on an application filed in Japan on 5/25/2020.  It is noted, however, that applicant has not filed a certified copy of the Japanese application as required by 35 U.S.C. 119(b). It is also noted that the document retrieval was unsuccessful on 10/25/2021.

EXAMINER COMMENT
This Corrected Notice of Allowance is being sent to correct an error in the allowing drawing listing indication on the PTO-37D at checkboxes 4(a) and (b). No response is required from the applicant regarding this issue.

The claim is allowable. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Pratt whose telephone number is 571-272-2145.  The examiner can normally be reached on 5:00 - 1:00 MT M - F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on (571) 272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A. PRATT/
Primary Examiner, Art Unit 2914